Case 4:19-mj-00098-LRL Document 1 Filed 07/15/19 Page 1 of 2 PageID# 1

                                                                                         FILED
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINI^^                            JUL 1 5 2019
                              NEWPORT NEWS DIVISION
                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                     NEWPORT NEWS. VA

UNITED STATES OF AMERICA


                V.                                 DOCKET NO.4:19-MJ-
                                                   (Misdemeanor)
 SHAWN T.WHITE                                      VA 19


                                                   Court Date: July 29,2019
                                                   Time: 8:30 a.m.


                                CRIMINAL INFORMATION

                                         COUNT ONE
                            (Misdemeanor) Ticket No.8091850

THE UNITED STATES ATTORNEY CHARGES:

That on or about May 29, 2019, at Fort Eustis, Virginia, on lands acquired for the use of the
United States, within the special maritime and territorial jurisdiction ofthis court, in the
Eastern District of Virginia, SHAWN T. WHITE,did unlawfully assault Kawanna J. Harper

by biting the fingers ofthe said Kawanna J. Harper, striking her on the face with his hand and
pulling her hair. (In violation of Title 18 United States Code, Section 113(a)(4).
                                                 G.ZACHARY TERWILLIGER
                                                 UNITED STATES ATTORNEY



                                         By:
                                                 STACEY N. JACOVErn
                                                 Attorney for the Government
                                                 United States Attorney's Office
                                                 2732 Madison Avenue
                                                  Fort Eustis. Virginia 23604
                                                  Phone: (757)878-2205, ext 234
                                                  Fax: (757)878-5289
                                                  stacey.n.jacovetti.miI@mail.mil
Case 4:19-mj-00098-LRL Document 1 Filed 07/15/19 Page 2 of 2 PageID# 2




                           CERTIFICATE OF SERVICE


   I certify that on   \ n ,2019,1 served a true copy of the foregoing CRIMINAL

INFORMATION on the defendant SHAWN T. WHITE.




                                         STAGEY N. JACOVETTI
                                         Attorney for the Government
                                         United States Attorney's Office
                                         2732 Madison Avenue
                                         Fort Eustis, Virginia 23604
                                         Phone: (757)878-2205, ext 234
                                         Fax: (757)878-5289
                                         stacey.n.jacovetti.mil@mail.mil
